NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LIANPING LU,                                     No. 12-72271

               Petitioner,                       Agency No. A087-614-765

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Lianping Lu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. See Shrestha v. Holder, 590 F.3d

1034, 1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on inconsistencies in Lu’s testimony, including the amount that his wife paid for

his release from jail and his wedding date. See id. at 1048 (holding that the IJ’s

adverse credibility determination was reasonable under the “totality of the

circumstances”). Substantial evidence also supports the agency’s rejection of Lu’s

explanations for these inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271,

1275 (9th Cir. 2007) (holding that petitioner’s explanations for “the numerous

inconsistencies” in her testimony were “insufficient”). In the absence of credible

testimony, Lu’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                   12-72271